Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention as amended is deemed an unobvious improvement over the prior art recited in the prior office action, Soni, U.S. Patent Publication 2012/0061073. The prior art fails to disclose the newly amended imitation of “a swirling flow of the liquid within the pump casing[[,]] which helps to clean the inner wall of the pump casing by liquid scrubbing action within the pump casing to remove debris adhered to an inside wall surface within the pump casing as the [[fluid]]liquid collects debris as the liquid swirls downward under pressure from the pressurized airflow and then is forced into and through the discharge tube during a fluid eject cycle.” Although the prior art does create a swirling flow its purpose is not for removing debris from the pump housing as is the case with Applicants invention, it is actually intending to swirl the liquid to do the opposite to place the debris in the housing and to remove the debris from the fluid stream. As such, the Examiner has indicated this Application as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745  

/THOMAS E LAZO/Primary Examiner, Art Unit 3745